Title: To James Madison from Andrew Ellicott, 26 May 1802
From: Ellicott, Andrew
To: Madison, James


Dear SirLancaster May 26th. 1802
There are a few papers in your office, which accompanied my despatches from Natchez to the former Secretary of State Mr. Pickering. They are the Proclamations issued by the Governor the Baron de Carondelet, and Gayoso during our discussions relative to carrying the Treaty into effect: of those papers I have no copies, and am now in want of them, for a work I am preparing for publication: if therefore, it is not inconsistent with the regulations of your office, you will render me a particular favour, by furnishing me either with copies, or the originals—if the originals, they shall be safely returned to your office, immediately after I take copies of them. They accompanied my despatches of April 15th. June 4th. and 27th. in the year 1797.

This will be handed to you by Mr. William Barton, a Gentleman, too well known to you, to need any recommendation from me.
Please to present my compliments to Mrs. Madison, and believe me to be with great sincerity your friend and Hbe. Servt.
Andw; Ellicott
 

   
   FC (DLC: Ellicott Papers).



   
   JM’s answer to this letter has not been found, but Ellicott published a number of proclamations, including those of Manuel Gayoso de Lemos, governor at Natchez, 29 Mar. 1797 and 22 June 1797, and those of Francisco Luis Hector, baron de Carondolet, governor of Louisiana, 24 May 1797 and 31 May 1797 (Journal of Andrew Ellicott, pp. 65–67, 94–95, 101–3, 116).



   
   William Barton (1754–1817), brother of the naturalist Benjamin Smith Barton and father of the botanist William Paul Crillon Barton, was a judge in Lancaster, Pennsylvania (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 12:286 n. 1).


